Name: Commission Regulation (EEC) No 2442/89 of 8 August 1989 fixing, for the fifth 12-month period, amounts for the levy referred to in article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 8 . 89 Official Journal of the European Communities No L 231 / 13 COMMISSION REGULATION (EEC) No 2442/89 of 8 August 1989 fixing, for the fifth 12-month period, amounts for the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector ('), as last amended by Regulation (EEC) No 11 17/89 (2), and in particular Article 1 1 (a) thereof, Whereas Article 5c of Council Regulation (EEC) No 804/68 (3), as last amended by Regulation (EEC) No 763/89 (4) instituted a levy payable by every producer or purchaser of milk or other milk products on quantities exceeding an annual reference quantity ; whereas rates for this levy are set in Article 1 of Regulation (EEC) No 857/84 ; Whereas, pursuant to Article 11 of Regulation (EEC) No 857/84, the Commission must state amounts for the levy, Article 1 The amount of the levy referred to in Article 1 ( 1 ) of Regulation (EEC) No 857/84 is fixed for the fifth 12-month period at ;  ECU 27,84 per 100 kilograms of milk end/or milk equivalent where formula A or formula B is applied,  ECU 20,88 per 100 kilograms of milk and/or milk equivalent where there is direct sale for consumption . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 90, 1 . 4. 1984, p. 13 . (2) OJ No L 118, 29 . 4. 1989, p. 10 . 0 OJ No L 148, 28 . 6 . 1968 , p. 13 . (4) OJ No L 84, 29 . 3 . 1989, p. 1 .